Title: Ferdinand R. Hassler to Thomas Jefferson, 10 December 1819
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas


					
						Most Excellent Sir
						
							New Ark: New Jersey
							December 10th 1819.
						
					
					Informed that the Institution of Learning to be established in Virginia, in the Conduction of which Your Excellency has a share, will soon come into activity; I take the Liberty to address myself to You with the offer, to take upon me the Branch of Mathematics, or that of natural Philosophy, if any one of them should not yet be filled.
					I have heretofore tought Mathematics at the military Academy of Westpoint, partly under Your Presidency, and after that both  Mathematics & Natural Philosophy at the Union College in Schenectady,
					The latter place I left for my mission from Government to London for procuring the necessary Instruments for the Survey of the Coast, which a Law of Congress has suspended.
					Circumstances of a peculiar Nature occasioned me to retire from the work of the Boundary line of the 45.° Parallel to which the President appointed me after the suspension of the Coast Survey, which Circumstances are satisfactorily ascertained not to lay in any  fault on my side, but would be too long here to mention.
					For Informations upon the manner in which I discharged the Duties of my former professorships I take the Liberty to refer to the War Department, as relates to Westpoint, and as relates to Schenectady to the honble Judge Yates of that place, and the other Gentlemen trustees of the College, and I have reason to expect that they will be satisfactory.
					I am yet furnished with a Library in Mathematics and Natural Philosophy, which I believe I may call valuable, and of which I might have the honor to forward You a catalogue on desire; I have also yet some philosophical Apparatus, and am in daily Expectation of a set of mathematical Instruments from Mr Troughton in London, on my private Account, all which objects might become usefull in the new Institution.
					I take the Liberty to request Your Kind Interest in my behalf for such a Professorship in the intended Institution, if You should think my services acceptable in it, and would be very thankfull for the Kindness of an answer if I could form some Expectation of Success in the Election, upon Your direction I would do such steps towards it, as might be appropriated, and in case have the honor to pay You a visit to give verbally any further Informations that might be desired.
					Please to accept my gratefull acknowledgements for the Kind patronage with which You have honored me formerly, on the Recomandation of Robert Patterson Esqre of Philadelphia, upon whose friendly testimony in my respect I take yet the Liberty to refer at present
					I have the honor to be with profound respect and peculiar Esteem.
					
						Your Excellency’s Most obedt & most humble Servant
						
							F: R: Hassler
						
					
				